DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1, 3-13, 15-27, and 32-35 are allowed.

The following is an examiner’s statement of reasons for allowance:
Claim 1 recites: 
A method for improving the functioning of a turbocharged diesel engine equipped with a cylinder deactivation system, the method comprising detecting when the turbocharged diesel engine is at risk of compressor surge, and then delaying part or all of the cylinder deactivation until risk of compressor surge is not indicated; 
wherein said detecting is accomplished by calculating estimates of changes in intake manifold pressure (IMP) for specific cylinder deactivation (CDA) conditions, and then comparing those estimates to the compressor surge line for the engine to determine whether deactivation of one or more cylinders will avoid compressor surge; wherein said estimates are calculated by a set of steps comprising: 
a) measuring or estimating the mass flow rate of fresh air leaving the compressor of a turbocharged diesel engine having n cylinders; 
b) measuring or estimating the intake manifold pressure of said engine; 
c) providing information indicating the displacement of the engine, the future number of active cylinders, and the volumetric efficiency of the engine; 
d) using the mass flow rate information, the intake manifold pressure information, the engine displacement information, and the volumetric efficiency information to estimate changes in intake manifold pressures over time if some or all engine cylinders are deactivated; 
e) comparing the intake manifold pressure estimates to acceptable intake manifold pressure information to determine whether deactivating cylinders would be expected to produce an unacceptable intake manifold pressure at any relevant time subsequent to a cylinder deactivation; and 
f) if the comparison of step (e) indicates that one or more cylinders could be deactivated without being expected to produce an unacceptable intake manifold pressure at any relevant time, deactivating the greatest number of cylinders that may be deactivated without producing an unacceptable intake manifold pressure.

Claim 15 recites: 
A turbocharged diesel engine, comprising: 
a) a plurality of cylinders; 
b) an air intake; c) an air intake manifold; 
d) a compressor; 
e) a turbine; 
f) an engine control module (ECM); and 
g) a cylinder deactivation (CDA) controller effective for controlling the deactivation of one or more cylinders; 
wherein the engine control module is adapted to calculate estimates of changes in intake manifold pressure (IMP) for specific CDA conditions, and then to compare those estimates to the compressor surge line for that engine to determine whether deactivation of one or more cylinders will avoid compressor surge, and then to move into cylinder deactivation as quickly as possible while avoiding compressor surge; 
wherein said estimates are calculated by a set of steps comprising: 
a) measuring or estimating the mass flow rate of fresh air leaving the compressor of a turbocharged diesel engine having n cylinders; 
b) measuring or estimating the intake manifold pressure of said engine; 
c) providing information indicating the displacement of the engine, the future number of active cylinders, and the volumetric efficiency of the engine; 
d) using the mass flow rate information, the intake manifold pressure information, the engine displacement information, and the volumetric efficiency information to estimate changes in intake manifold pressures over time if some or all engine cylinders are deactivated; 
e) comparing the intake manifold pressure estimates to acceptable intake manifold pressure information to determine whether deactivating cylinders would be expected to produce 6 1897632v2an unacceptable intake manifold pressure at any relevant time subsequent to a cylinder deactivation; and 
f) if the comparison of step (e) indicates that one or more cylinders could be deactivated without being expected to produce an unacceptable intake manifold pressure at any relevant time, deactivating the greatest number of cylinders that may be deactivated without producing an unacceptable intake manifold pressure.

Claim 32 recites: A turbocharged diesel engine, comprising: 
a) a plurality of cylinders; 
b) an air intake; 
c) an air intake manifold; 
d) a compressor; 
e) a turbine; 
f) an engine control module (ECM); and 
g) a cylinder deactivation (CDA) controller effective for controlling the deactivation of one or more cylinders; 
wherein the engine control module is adapted to calculate estimates of changes in intake manifold pressure for specific CDA conditions, and then to compare those estimates to the compressor surge line for that engine to determine whether deactivation of one or more cylinders 11 1897632v2will avoid compressor surge, and then to move into cylinder deactivation as quickly as possible while avoiding compressor surge; wherein the engine control module is adapted to detect when the engine is transitioning from a high-load engine operation above 3 bar brake mean effective pressure (BMEP) to a low-load or no-load engine operation.

Claim 35 Recites: A turbocharged diesel engine, comprising: 
a) a plurality of cylinders; 
b) an air intake; 
c) an air intake manifold; 
d) a compressor; 
e) a turbine; 
f) an engine control module (ECM); and 
g) a cylinder deactivation (CDA) controller effective for controlling the deactivation of one or more cylinders; 
wherein the engine control module is adapted to calculate estimates of changes in intake manifold pressure for specific CDA conditions, and then to compare those estimates to the compressor surge line for that engine to determine whether deactivation of one or more cylinders will avoid compressor surge, 
and then to move into cylinder deactivation as quickly as possible while avoiding compressor surge; wherein the engine control module is adapted to detect when the turbocharged diesel engine is at risk of compressor surge, 
and then to delay part or all of the cylinder deactivation until risk of compressor surge is not indicated; wherein said delaying step is for a fixed period of time of between 0.5 seconds and 3 seconds.

Vassallo (GB2507061A) and Koch (U.S. 20130073187 A1) are considered the closest prior art.  Vassallo discloses methods and apparatus for optimizing control of turbocharged diesel engines such that compressor surge (specifically a risk of compressor surge attributed to selective cylinder deactivation) is avoided.  Koch  discloses methods and apparatus for inhibiting compressor surge applied to exhaust gas driven turbocharged internal combustion engines configured to selectively deactivate individual cylinders.  However, the prior art fails to explicitly teach or suggest, either separately or in combination each and every limitation of the claim(s) as indicated above that are directed towards predictively estimating whether or not expected changes in intake manifold pressure attributed to selective cylinder deactivation will avoid an undesirable compressor surge condition.  Dependent claims 3-13, 16-27, and 33-34 are allowable for at least the reasons presented above with respect to the independent claims.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R KIRBY whose telephone number is (571)272-8626. The examiner can normally be reached Telework: M-F, 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pat Wongwian can be reached on 5712705426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN R KIRBY/Examiner, Art Unit 3747

/SIZO B VILAKAZI/Primary Examiner, Art Unit 3747